Per Curiam.
Respondent was admitted to practice by this Court in 1985. He resides in Colorado.
By decisions in 1997 and 2004, respondent was suspended from practice by this Court (Matter of Haas, 3 AD3d 732 [2004]; Matter of Haas, 239 AD2d 658 [1997]). He now applies for reinstatement; two prior applications were denied (Matter of Haas, 11 AD3d 877 [2004]; Matter of Haas, 308 AD2d 656 [2003]). Consonant with petitioner’s recommendation and this Court’s rules, we referred the application to the Committee on Character and Fitness (see 22 NYCRR 806.12 [b]). Three members of the Committee interviewed respondent and rendered a report recommending denial of the application at this time. The report expressed concerns about respondent’s debts, his practice intentions, and his candor during the interview.
Upon our review of the application and the subcommittee’s *1217report, we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law in this state (see 22 NYCRR 806.12 [b]). We therefore deny his application for reinstatement.
Cardona, P.J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application for reinstatement is denied.